Andrews, Judge.
In Emmons v. City of Arcade, 270 Ga. 196 (507 SE2d 464) (1998), the Supreme Court affirmed in part and reversed in part the judgment of this Court in City of Arcade v. Emmons, 228 Ga. App. 879 (494 SE2d 186) (1997), which was a consolidation of the appeals in Case Nos. A97A1002 and A97A1334. As to the issues raised in Case No. A97A1002, the Supreme Court partially reversed this Court and affirmed the judgment of the trial court. As to Case No. A97A1334, the Supreme Court reversed this Court’s conclusion that the trial court was not authorized to enjoin the City from holding a hearing pursuant to OCGA § 12-8-24 (d) and affirmed the trial court on that issue. The Supreme Court did not address this Court’s reversal of the trial court’s findings in Case No. A97A1334 with respect to its contempt order and the award of attorney fees against the City for bringing the contempt motion. Accordingly, the judgment of the Supreme Court is made the judgment of this Court.

Judgment affirmed in Case No. A97A1002. Judgment affirmed in part and reversed in part in Case No. A97A1334.


Ruffin and Eldridge, JJ, concur.

Ernest Depascale, Jr., amicus curiae.